               1     JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
               2     JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
               3     Las Vegas, Nevada 89101
                     Telephone: (702) 921-2460
               4     Facsimile: (702) 921-2461
               5     Email: joshua.sliker@jacksonlewis.com

               6     SARAH P. WIMBERLY, ESQ.
                     (admitted pro hac vice)
               7     Georgia Bar No. 579555
                     Email: SWimberly@fordharrison.com
               8     AMBER ARNETTE, ESQ.
                     (admitted pro hac vice)
               9
                     Email: AArnette@fordharrison.com
             10      FORD HARRISON LLP
                     271 – 17th Street, NW, Suite 1900
             11      Atlanta, Georgia 30363
                     Telephone: (404) 888-3800
             12
                     Attorneys for Defendant
             13      Allegiant Air, LLC
             14                                UNITED STATES DISTRICT COURT

             15                                         DISTRICT OF NEVADA

             16      COLLIN COFFMAN, et al,                      Case No.: 2:20-cv-01444-GMN-BNW

             17                           Plaintiffs,
             18            v.                                       STIPULATION AND ORDER FOR
             19                                                      DISMISSAL WITH PREJUDICE
                     ALLEGIANT AIR, LLC,
             20
                                          Defendant.
             21

             22      ///

             23      ///

             24      ///

             25      ///

             26      ///

             27      ///

             28      ///

JACKSON LEWIS P.C.
   LAS VEGAS
               1            Plaintiffs COLLIN COFFMAN, JEREMY ADAMS, EARNEST BOWEN, EDDIE

               2     MURIEL, and MATTHEW SCHOEN (collectively as “the Dismissing Plaintiffs”), and Defendant

               3     ALLEGIANT AIR, LLC, by and through their respective counsel of record, hereby stipulate and

               4     agree to dismiss all of the Dismissing Plaintiffs’ claims and allegations therein with prejudice, each

               5     party to bear their own fees and costs.

               6            DATED this 13th day of July, 2021.

               7
                       NOVARA TESIJA & CATENACCI PLLC                     JACKSON LEWIS P.C.
               8
                       /s/ Nathan R. Ring                                 /s/ Joshua A. Sliker
               9
                       NATHAN R. RING, ESQ.                               JOSHUA A. SLIKER, ESQ.
             10        Nevada Bar No. 12078                               Nevada Bar No. 12493
                       3960 Howard Hughes Pkwy, Suite 500                 300 S. Fourth Street, Suite 900
             11        Las Vegas, Nevada 89169                            Las Vegas, Nevada 89101

             12        DEIRDRE HAMILTON, ESQ.                             SARAH P. WIMBERLY, ESQ.
                       NICOLAS M. MANICONE, ESQ.                          AMBER ARNETTE, ESQ.
             13
                       Admitted Pro Hac Vice                              Admitted Pro Hac Vice
             14        International Brotherhood of Teamsters             Ford Harrison LLP
                       25 Louisiana Avenue, NW                            217 – 17th Street, NW, Suite 1900
             15        Washington, DC 20001                               Atlanta, Georgia 30363
             16        Attorneys for Plaintiffs                           Attorneys for Defendant Allegiant Air, LLC
             17

             18

             19
                                                    IT IS SO ORDERED.
             20

             21                                     Dated this ____
                                                               14 day of July, 2021.

             22

             23
                                                    ___________________________
             24                                     Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT
             25

             26

             27

             28

JACKSON LEWIS P.C.                                                    2
   LAS VEGAS
